75 Ill. App. 2d 347 (1966)
221 N.E.2d 34
Joseph L. Audino, Plaintiff-Appellee,
v.
Board of Appeals of the City of Chicago, B. Emmet Hartnett, et al. as Members of the Board of Appeals of the City of Chicago, John P. Maloney, Zoning Administrator of the City of Chicago, Sidney D. Smith, Commissioner of Buildings of the City of Chicago, and the City of Chicago, a Municipal Corporation, Defendants-Appellants.
Gen. No. 50,797.
Illinois Appellate Court  First District, Second Division.
October 4, 1966.
Raymond F. Simon, Corporation Counsel, of Chicago (Sydney R. Drebin and Ronald S. Cope, Assistant Corporation Counsel, of counsel), for appellant.
Charles C. Porcelli, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE LYONS.
Judgment for plaintiff reversed and cause remanded with directions.
Not to be published in full.